DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are withdrawn in view of amendments made to 

Claim Rejections - 35 USC §112
	Applicant has amended the application so as to satisfactorily overcome the 35 U.S.C. §112 rejections.  Accordingly, those rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.  Applicant argues “Sigrist does not disclose at least the unloading lines with a plurality of unloading positions along a first closed conveyor path.”  In contradistinction to applicant’s argument Sigrist teaches an unloading line 14, composed of the dispatch station, having a plurality of unloading positions 40 in Fig. 7. 
 Applicant also argues that prior art reference Sweazy does not at least two unloading lines with a plurality of unloading positions and that Sweazy does not teach unloading positions that are configured to be movable because the reference is not in the same narrowly defined art as in applicant’s invention.  Sweazy is used to teach that it was known at the time of invention that unloading positions that are configurable to be 
The rejection stands except to the extent it has been changed as set out below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0172346 to Sigrist et al. hereinafter referred to simply as, “Sigrist”.
With respect to claims 1 and 16, Sigrist teaches a suspension conveyor system (see [0001], second sentence) for sorting products (see [0001], second sentence) having conveyor bags (see numeral 55 in Fig. 12 and [0071]) which may be moved along a closed path (see numeral 20 in Fig. 3 and [0079] second sentence); 

at least one loading source to load the bags (see supply stations 11a, 11b in Fig. 8 and [0076], last sentence)
a control unit (see numeral 56 in Fig. 1 and [0073], last sentence) 
at least one first unloading line (see numeral 20 in Fig. 5) having a plurality of unloading positions (see numeral 40 in Fig. 7 and [0074], second sentence)
a further unloading line with unloading positions along further conveyor (see numeral 19 in Fig. 3 and see numeral 40 in Fig. 7 and [0091], third sentence),
conveyor paths connected through at least two gates (see numerals 25, 27 in Fig. 6 and [0083], first and second sentences), wherein the bags (55) may be controlled independently from one another (see numeral 26 in Fig. 5) in regard to the conveyor path using the conveyor means (20).

With respect to claim 2, Sigrist teaches wherein the first closed conveyor path is configured as a major loop (20) and that any further closed conveyor path is configured as a minor loop (19), wherein the minor loop diverges from the major loop (20) via a gate (25) and ends in the major loop (20) via a gate (27).

With respect to claim 3, Sigrist teaches wherein there are configured at least two further unloading lines (see 26 in Fig. 5) arranged in parallel (see Fig. 5) as minor loops (see Fig. 5 illustration below) wherein at least one minor loop diverges from another minor loop via a gate (25) and ends in that minor loop via a gate (27).

With respect to claim 4, Sigrist teaches wherein every bag has an RFID chip ([0073] second sentence).

With respect to claim 5, Sigrist teaches wherein the suspension conveyor system has a storage carousel for the intermediate storage (see numeral 18 in Fig. 4 and [0080] second sentence) of empty or loaded conveyor bags.

With respect to claims 6 and 18, Sigrist teaches wherein the suspension conveyor system has at least one matrix sorter for sorting the conveyor bags into a desired order (see numeral 13 in Fig. 2 and [0076], second to last sentence).

With respect to claim 7, Sigrist teaches wherein the storage carousel (18) is arranged along a minor loop (28), wherein each minor loop diverges from the major loop and ends in the major loop (20) or the minor loop via gates (see numerals 22, 24 in Fig.  5 and [0081], first two sentences).

With respect to claim 8, Sigrist teaches (see illustration below)

With respect to claim 17, Sigrist teaches prior to being moved the bag is moved into at least one temporary storage position of a storage carousel (see Abstract, last sentence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sigrist as set out above in view of U.S. Pat. No. 9630751 to Otto.
With respect to claim 9, Sigrist discloses all the claimed features but does not disclose wherein the conveyor bags are configured to be automatically closed and opened.


With respect to claim 10, Sigrist and Otto include all the claimed features but not yet discussed is wherein in an operating condition, the conveyor means are arranged along the unloading lines in regard to a vertical axis above the unloading positions whereby each product may be dispatched from the conveyor bag into any desired unloading position by means of gravity in an automatic or manual and positionally accurate way.  Otto teaches in an operating condition, the conveyor means are arranged along the unloading lines in regard to a vertical axis above the unloading positions whereby each product may be dispatched from the conveyor bag into any desired unloading position by means of gravity in an automatic or manual and positionally accurate way (see col. 5, lines 57-62). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Otto with the disclosures of Sigrist and Otto because the use of gravity saves money and space.

With respect to claim 11, Sigrist and Otto include all the claimed features but not yet discussed is wherein the unloading positions are configured in the unloading lines as ramps or chutes.  Otto teaches the unloading positions are configured in the unloading lines as ramps or chutes (see numeral 24 in Fig. 13 and col. 5, line 61).  It .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sigrist and Otto as set out above in further view of U.S. Pub. No. 2006/0278501 to Sweazy.
With respect to claim 12, Sigrist and Otto include all the claimed features but does not teach wherein the unloading positions are configured to be movable in the unloading lines, as containers. Sweazy teaches unloading positions are configured to be movable in the unloading lines, as containers (see 40 in first sentence of [0030] and see [0030], entire paragraph). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Sigrist and Otto with the disclosure of Sweazy to enable selective discharging as discussed in Sweazy at [0027] last sentence.

With respect to claim 13, Sigrist, Otto and Sweazy include all the claimed features but not yet discussed is an unloading control system to position unloading positions underneath the unloading lines. Sweazy teaches the control system positioning unloading lines ([0030], second sentence).

With respect to claim 14, Sigrist, Otto and Sweazy include all the claimed features but not yet discussed is the conveyor is configured to dispatch products from the bag by gravity into the moving unloading positions, wherein the direction of .

Allowable Subject Matter
Claims 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or disclose temporarily storing unused unloading positions in suspended conveyor apparatuses.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651